DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the block pertaining elements (1210 and 1250) shown in Figure 12 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o). For example, a descriptive label of “Ingress Port” should be inserted into Figure 12 to properly describe one of the elements (1210).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 6-16 and 18-20 are objected to because of the following informalities:  

6.  (Currently Amended)  The method of claim 1, wherein the CSI-RS measurement restriction specifies that the CSI-RS resource associated with the SRS resource set for the non-codebook based UL transmission that is to be measured is one or more CSI-RS resources associated with the SRS resource set for the non-codebook based UL transmission that occurs between a latest instance before a message that triggers a transmission of the SRS resource set and a first time before a transmission of the SRS resource set.

7.  (Currently Amended)  The method of claim 1, wherein the information relating to the CSI-RS measurement restriction is transmitted in a first radio resource control (RRC) message, and an indication for measurement restriction for a channel quality indicator (CQI) measurement a channel state information (CSI) measurement[[s]] of a user equipment (UE) is transmitted in a second RRC message.


the CSI-RS measurement restriction is applied to a periodic channel state information reference signal (P-CSI-RS) resource that is associated with the SRS resource set.

9.  (Currently Amended)  The method of claim 1, wherein the information relating to the CSI-RS measurement restriction is applied to a semi-periodic channel state information reference signal (SP-CSI-RS) resource that is associated with the SRS resource set.

10.  (Currently Amended)  The method of claim 7 [[1]], wherein the information relating to the CSI-RS measurement restriction is transmitted in a radio resource control (RRC) message.

11.  (Currently Amended)  The method of claim 10, wherein the RRC message the [[an]] indication for measurement restriction for the UE’s CQI/CSI measurement.

12.  (Currently Amended)  A base station comprising:
a transmitter configured to transmit information relating to a sounding reference signal (SRS) resource set for the non-codebook based uplink (UL) transmission, information relating to a channel state information reference signal (CSI-RS) resource, information relating to CSI-RS measurement restriction, and a CSI-RS over the CSI-RS resource, for measurement of the CSI-RS according to the CSI-RS measurement 
a receiver configured to receive the SRS resource set;
a processor configured to execute instructions to measure the SRS resource set, and determine 
the transmitter configured to transmit a downlink control information (DCI) that indicates the SRS resources within the SRS resource set to be used for precoding the non-codebook based UL transmission; and
the receiver configured to receive the non-codebook based UL transmission.

16.  (Currently Amended)  The base station of claim 12, wherein the information relating to the CSI-RS measurement restriction is transmitted in a first radio resource control (RRC) message, and an indication for measurement restriction for a channel quality indicator (CQI) measurement a channel state information (CSI) measurement[[s]] of a user equipment (UE) is transmitted in a second RRC message.

18.  (Currently Amended)  The method of claim 17, further comprising:
determining whether the UE is configured with a higher layer parameter that specifies a measurement restriction for a channel quality indicator (CQI) measurement;
responsive to a determination that the UE is not configured with the higher layer parameter:
CQI 
deriving the channel measurements for computing a precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only the CSI-RS associated with the SRS resource set;
responsive to a determination that the UE is configured with the higher layer parameter:
deriving the channel measurements for computing the CQI value reported in the uplink slot [[n]] based on only a most recent, no later than the CSI reference resource, occasion of the NZP CSI-RS associated with the CSI resource setting; and
deriving the channel measurements for computing the precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only a latest CSI-RS resource associated with the SRS resource set that ends prior to 42 symbols before the SRS resource set is transmitted.

19.  (Currently Amended)  The method of claim 17, further comprising:
determining whether the UE is configured with a higher layer parameter that specifies a measurement restriction for a channel quality indicator (CQI) measurement;
responsive to a determination that the UE is not configured with the higher layer parameter:
CQI an uplink slot [[n]] based on only a non-zero power (NZP) CSI-RS, no later than a CSI reference resource, associated with a CSI resource setting; and
deriving the channel measurements for computing a precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only the CSI-RS associated with the SRS resource set;
responsive to a determination that the UE is configured with the higher layer parameter:
deriving the channel measurements for computing the CQI value reported in the uplink slot [[n]] based on only a most recent, no later than the CSI reference resource, occasion of the NZP CSI-RS associated with the CSI resource setting; and
deriving the channel measurements for computing the precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only a first CSI-RS resource associated with the SRS resource set after an indication of dynamic SRS transmission request.

20. (Currently Amended)  The method of claim 17, further comprising:
determining whether the UE is configured with a higher layer parameter that specifies a measurement restriction for a channel quality indicator (CQI) measurement;
responsive to a determination that the UE is not configured with the higher layer parameter:
CQI an uplink slot [[n]] based on only a non-zero power (NZP) CSI-RS, no later than a CSI reference resource, associated with a CSI resource setting; and
deriving the channel measurements for computing a precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only the CSI-RS, no later than the CSI reference resource, associated with the SRS resource set;
responsive to a determination that the UE is configured with the higher layer parameter:
deriving the channel measurements for computing the CQI value reported in the uplink slot [[n]] based on only a most recent, no later than the CSI reference resource, occasion of the NZP CSI-RS associated with the CSI resource setting; and
deriving the channel measurements for computing the precoder for the SRS resource set scheduled in the uplink slot [[n]] based on only a most recent, no later than the CSI reference resource, occasion of the CSI-RS resource associated with the SRS resource set.

The purpose of the proposed amendments to claims 10 and 11 is to overcome the antecedent basis of “the UE’s CQI/CSI measurement” recited in claim 11. 
Claims 13-15 all depend from claim 12, therefore they are also objected.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 and 17 are allowed.
Claims 6-16 and 18-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHAO et al. relates to a UE configured to make common reference signal (CRS) or CSI-RS based RSRP measurement, RSRQ measurement, or CSI-RS based RSRP measurement and RSRQ measurement.
Onggosanusi relates to a transceiver configured to receive configuration information for a CSI-RS and a sounding reference signal (SRS) and downlink control information (DCI) that includes a DCI field for an aperiodic SRS transmission request.
Liu et al. relates to a communication system includes an access node to send downlink reference signals to permit a UE to make measurements.
PARK et al. relates to a wireless communication system for receiving a downlink reference signal, measuring downlink path-loss by using the downlink reference signal, determining transmission power for an UL channel, and transmitting the UL channel.
FAXER et al. relates to a wireless communication system for performing sounding reference signal (SRS) transmission according to one or more RSR resource sets.

This application is in condition for allowance except for the following formal matters: 
The objections to Figure 12 and claims 6-16 and 18-20 stated above..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOUNG T. TSE/Primary Examiner, Art Unit 2632